*717It was not error for the Trial Judge to refuse defendant’s request to charge the lesser included offense of criminal trespass. No reasonable view of the evidence would support a finding that defendant committed such lesser offense but did not commit the greater (People v Blim, 63 NY2d 718; People v Glover, 57 NY2d 61; People v Scarborough, 49 NY2d 364).
Defendant’s challenge to the excessiveness of the sentence imposed has been considered and has been found to be without merit. There has been no abuse of discretion by the sentencing court. Defendant’s extensive criminal history clearly justified the sentence imposed and, therefore, we decline to exercise our discretion and reduce the sentence in the interest of justice (People v Suitte, 90 AD2d 80). Titone, J. P., Bracken, Rubin and Lawrence, JJ., concur.